IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,257-02


EX PARTE ROBERT GENE LEOS GARZA





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. CR-0945-03-I
IN THE 398TH DISTRICT COURT
HIDALGO COUNTY


Per Curiam.

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In December 2003, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Garza v. State, 213
S.W.3d 338 (Tex. Crim. App. 2007).  Applicant filed his initial post-conviction application
for a writ of habeas corpus in the convicting court on January 11, 2006.  This Court denied
applicant relief.  Ex parte Garza, No. WR-70,257-01 (Tex. Crim. App. Sept. 10, 2008)(not
designated for publication).  Applicant's first subsequent application was filed in the trial
court on September 12, 2013.
	In his pleading, applicant does not set out distinct claims.  However, this Court has
reviewed the document and finds that the allegations raised fail to meet the dictates of Article
11.071, § 5.  Accordingly, we dismiss the application as an abuse of the writ without
considering the merits of the claims.   
	IT IS SO ORDERED THIS THE 18th DAY OF SEPTEMBER, 2013.

Do Not Publish